IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ERIC X. RAMBERT,                      :   No. 38 WAP 2017
                                      :
                 Appellant            :   Appeal from the Order of the
                                      :   Commonwealth Court entered July 10,
                                      :   2017 at No. 208 MD 2017.
           v.                         :
                                      :
                                      :
DEPARTMENT OF CORRECTIONS AND         :
PENNSYLVANIA BOARD OF                 :
PROBATION AND PAROLE,                 :
                                      :
                 Appellees            :


                                 ORDER


PER CURIAM
     AND NOW, this 21st day of February, 2018, the Order of the Commonwealth

Court is hereby AFFIRMED.